Title: From John Adams to Mathew Carey, 9 June 1813
From: Adams, John
To: Carey, Mathew



Mr Carey
Quincy May June 9. 1813

I have received your kind letter of the 3d instant with two Copies of the Sketches having received one before, bseides the first. All the four arrived in perfect Condition. One I gave yesterday to my Nephew, William Smith Shaw, formerly my private Secretary, for his Boston Athenæum, who is delighted with it, a Second I gave to our Quincy Library, and it is now circulating in this Village, whose Inhabitants are almost as Aquatic as Turtles. Mr Clarks circular Letters I have Scattered where I thought they would the Soonest take root Spring up and grow. And I will Spread as many as you will Send me, to the best of my Judgment.
I should like to know, the price of the Volumes; but be it more what it may; I pray you send me a Copy by every Mail, till I desire you to desist; or till the Edition is exhausted. I have a few Shares in the Schuylkill Bridge and I believe I may have a little property in the hands of Mr Dobson; As soon as my Son Thomas Boylston Adams, can convey to proper Powers of Attorney, to any of his Friends, Say Mr Meredith or Mr Ewing, I will endeavor to remit you the Money: but at all Events you shall have it. Silver and Gold have I none; and our villainous paper I hope, will not pass with you: but in all events your pay shall be Sure.
Mr Clark has a Serious event to record in his Second Edition, the Fate of the ill Starred Cheasapeak.
Human Nature, Mankind, bear Adversity, better than Prosperity. Lessons of real Wisdom are never learned in the latter. For this reason, I wish that every Error Indiscretion defeat and disgrase of our navy and of its creators may be accorded with sacred fidelity I am convinced it will do more good than all our victories, Triumphs and Glories though I would by no means have these “belittled.”
I take it for granted that Lawrence is dead. Let us tread lightly on the Ashes of the dead heroism as exalted as any in history: but let us not forget that heroism, is often indiscreet. Let Challenges, Defiances  Gasconades and all Thrasonism, be gently reproved. It never ends well. The Massachusetts Expedition to penobscot is one of the most affecting and instructive admonitions to statesmen to Generals and admirals, that American history affords. The number of Ships the number of men the number of Guns, the names and power of ships, the names and conduct of commanders every step of their proceedings and their final contemptible and deplorable catastrophy I wish to see recorded with impartial and scrupulous truth. I fear no disgraceful truth I fear nothing but panegyric.
The part you have taken in this work merits the thanks of America, and assuredly those of your humble Servant,

John Adams